            Case 1-18-44973-cec              Doc 11-1        Filed 12/05/18         Entered 12/05/18 14:07:19


                                                    Notice Recipients
District/Off: 0207−1                       User: admin                          Date Created: 12/05/2018
Case: 1−18−44973−cec                       Form ID: 318DF7                      Total: 21


Recipients of Notice of Electronic Filing:
tr          Alan Nisselson         anisselson@windelsmarx.com
aty         Kevin Zazzera          kzazz007@yahoo.com
                                                                                                                   TOTAL: 2

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Margaret C Naughton          22 Bay Ter         Apt 1F        Staten Island, NY 10306−3674
smg         NYS Department of Taxation & Finance            Bankruptcy Unit          PO Box 5300      Albany, NY 12205
smg         NYC Department of Finance           345 Adams Street          Office of Legal Affairs    Brooklyn, NY 11201−3719
smg         NYS Unemployment Insurance            Attn: Insolvency Unit         Bldg. #12, Room 256      Albany, NY 12240
smg         Office of the United States Trustee       Eastern District of NY (Brooklyn Office)      U.S. Federal Office
            Building       201 Varick Street, Suite 1006         New York, NY 10014
9344989     Amex/Dsnb          PO Box 981540          El Paso, TX 79998−1540
9344990     Bank of Americ         PO Box 982238           El Paso, TX 79998−2238
9344991     Bank of America`         4909 Savarese Cir         Tampa, FL 33634−2413
9344993     Chase Card         PO Box 15298         Wilmington, DE 19850−5298
9344992     Chase auto finance        PO Box 5210          New Hyde Park, NY 11042−5210
9344994     Citi       PO Box 790040          Louisville, KY 40290−1037
9344995     Citibank       PO Box 790034          Saint Louis, MO 63179−0034
9344996     Citicards       Citibank       PO Box 6077           Sioux Falls, SD 57117−6077
9344997     Citicards       PO Box 790040          Saint Louis, MO 63179−0040
9344998     Comenity Bank/ woman within           PO Box 659728           San Antonio, TX 78265−9728
9344999     Comenity Capital Bank − Blair         PO Box 183043           Columbus, OH 43218−3043
9345000     Comenity− jessica London          PO Box 659728          San Antonio, TX 78265−9728
9345001     Sears/cbna        PO Box 790034         Saint Louis, MO 63179−0034
9345002     TD Bank Usa−Target           PO Box 673         Minneapolis, MN 55440−0673
                                                                                                                 TOTAL: 19
